                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


BOARDS OF TRUSTEES OF OHIO
LABORERS’ FRINGE BENEFIT
PROGRAMS,

                       Plaintiff,

       v.                                             Civil Action 2:18-cv-454
                                                      Chief Judge Edmund A. Sargus, Jr.
                                                      Magistrate Judge Jolson

A&I HEALTH SOLUTIONS, LLC,

                       Defendant.


                            REPORT AND RECOMMENDATION

       This is an action, initiated on May 8, 2018, for unpaid fringe benefit contributions,

liquidated damages, and interest allegedly owed certain employee benefits plans pursuant to a

collective bargaining agreement. (See Doc. 1). Plaintiffs, the fiduciaries of three employee benefit

trusts, assert claims under ERISA, 29 U.S.C. § 1132 and the LMRA, 29 U.S.C. § 185. (Id.).

Defendant A&I Health Solutions, LLC was served with a summons and a copy of the Complaint

by certified mail on June 26, 2018. (Doc. 2) but has failed to plead or otherwise defend this action.

Plaintiffs applied to the Clerk for entry of default against Defendant A&I Health Solutions, LLC

(Doc. 5), and the clerk entered default pursuant to Fed. R. Civ. P. 55(a) on August 13, 2018. (Doc.

6).

       This matter is now before the Court on Plaintiffs’ Motion for Default Judgment (Doc. 9),

seeking default judgment against Defendant A&I Health Solutions, LLC.                Plaintiffs have

established that Defendant A&I Health Solutions, LLC entered into an agreement with a local

union affiliated with the Laborers’ District Council of Ohio, AFL-CIO, by which Defendant agreed
to pay contributions to the funds on behalf of its employees working within the work jurisdiction

of the union. (See Doc. 9-3, Exs. A, B). The affidavit of Plaintiffs’ Contractor Relations Manager

(Doc. 9-2) establishes that Defendant owes $48,646.34 in unpaid fringe benefit contributions for

the period February 2017 through August 2018. (Id.). Plaintiffs are entitled to liquidated damages,

interest, and attorney fees on these unpaid contributions. 29 U.S.C. § 1132(g)(2); Michigan

Carpenters Council Health and Welfare Fund v. C.J. Rogers, Inc., 933 F.2d 376, 388–89 (6th Cir.

1991).

         Plaintiffs seek an award of attorney’s fees in the amount of $3,920.00, for 14 hours billed

at the rate of $280.00 per hour. (Doc. 9-1). Plaintiffs have provided evidentiary support that the

number of hours billed and the hourly rate charged are reasonable. (See generally id.).

         Plaintiffs are therefore entitled to judgment in the amount of $48,646.34 in unpaid fringe

benefit contributions, liquidated damages, and prejudgment interest; an award of attorney’s fees

in the amount of $3,920.00; and interest from the time of judgment at the rate of 1% per month as

well as the costs of this action.

         Accordingly, it is RECOMMENDED that Plaintiffs’ Motion for Default Judgment (Doc.

9) be GRANTED. It is further RECOMMENDED that the Clerk enter judgment against

Defendant A&I Health Solutions, LLC, and that Plaintiffs Boards of Trustees of the Ohio

Laborers’ Fringe Benefit Programs recover from Defendant A&I Health Solutions, LLC

$48,646.34 in unpaid fringe benefit contributions, liquidated damages, and prejudgment interest;

an award of attorney’s fees in the amount of $3,920.00; and interest from the time of judgment at

the rate of 1% per month as well as the costs of this action.




                                                  2
                                      Procedure on Objections


       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C.         § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


       IT IS SO ORDERED.




Date: December 13, 2018                                /s/ Kimberly A. Jolson
                                                       KIMBERLY A. JOLSON
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   3
